EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karin Williams on 1/27/22.
The claims have been amended as follows: 

1. 	(Currently Amended) A waste lithium battery recovery system comprising:
a feeding device configured to store and convey 
a steam generating device configured to generate
a supercharger connected with the steam generating device;
a water ion generating device connected with the supercharger;
a lithium battery processing device connected with the feeding device and the water ion generating device respectively;
a condensate tank connected with the lithium battery processing device;
a plasma exhaust device connected with the condensate tank; and
a recovery processing device connected with the lithium battery processing device;
wherein:
the waste lithium batteries of the feeding device include electrolytes and separators;
the supercharger is configured to receive and heat 
 is configured to receive, disassociate, and transform 
the lithium battery processing device is configured to receive 
the lithium battery processing device is configured to treat 
the condensate tank is configured to receive, cool, and separate 
the plasma exhaust device is configured to receive 
the recovery processing device is configured to receive and process 
the waste lithium batteries [[is]]are delivered through the feeding device into the lithium battery processing device;
the steam generating device is configured to heat 
the saturated steam of the steam generating device is delivered into the supercharger which heats the saturated steam into the superheated steam;
the superheated steam of the supercharger is delivered into the water ion generating device which dissociates[[,]] and transforms the superheated steam into the water ions;
the water ions of the water ion generating device are delivered into the lithium battery processing device;
 is configured to perform , and carbonization[[,]] and the electrolytes and the separators of the waste lithium batteries are treated by the water ions to form the carbon residues, the gas-liquid wastes, and the inorganic wastes;
the gas-liquid wastes of the lithium battery processing device are delivered to the condensate tank[[,]] to produce the waste water and the waste gases;
the waste gases are delivered into the plasma exhaust device which is configured to dissociate and burn 
the inorganic wastes of the lithium battery processing device are delivered to the recovery processing device which is configured to process 

2. 	(Currently Amended) The waste lithium battery recovery system of claim 1, further comprising:
an electromagnetically heating device electrically connected with the steam generating device, the water ion generating device, and the lithium battery processing device; and
a controller electrically connected with the electromagnetically heating device;
wherein:
the electromagnetically heating device is configured to produce 
the controller is programmed to control 

3. 	(Currently Amended) The waste lithium battery recovery system of claim 1, wherein the recovery processing device is configured to process 

 configured to receive and process 

5. 	(Currently Amended) The waste lithium battery recovery system of claim 1, wherein the feeding device is configured to process 

6. 	(Original) The waste lithium battery recovery system of claim 5, wherein the comminution step includes breaking and decomposing the waste lithium batteries into small particles or lumps containing metallic substances.

7. 	(Original) The waste lithium battery recovery system of claim 6, wherein the magnetic separation step includes separating the metallic substances from the small particles or lumps by a magnetic force.

8. 	(Original) The waste lithium battery recovery system of claim 7, wherein the milling step includes milling the small particles or lumps into powders.

9. 	(Original) The waste lithium battery recovery system of claim 5, wherein the spraying water step includes spraying cooling water during the comminution step and the milling step.

The following is an examiner’s statement of reasons for allowance: the prior art of record—see attached Notice of References Cited—fails to disclose all of the limitations of the claims either alone or in combination. While processes for recovering, recycling, remediating, reclaiming, or destroying batteries materials are certainly known, the claimed elements, how they are 
The amendment above addresses formality issues associated with using process limitations in apparatus claims. By stating that the structures are configured to perform the intended functions, patentable weight is given to the usages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IMRAN AKRAM/Primary Examiner, Art Unit 1725